Citation Nr: 1028130	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an effective date earlier than May 31, 2006, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, that granted service connection for PTSD effective from 
June 2, 2006.  The Veteran appealed the effective date of that 
award.  During the pendency of the appeal, the RO granted an 
effective date of May 31, 2006.  The Veteran continued his 
appeal.

In April 2008, the Veteran testified during a personal hearing at 
the RO and, in June 2009, he testified during a hearing at the RO 
before the undersigned.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.	A January 1994 RO decision denied the Veteran's claim for 
service connection for PTSD on the basis that there was no 
medical evidence to support his claim; the Veteran was 
notified of the RO's determination, did not appeal, and the 
decision became final.

2.	A September 2000 RO decision denied a request to reopen the 
previously denied claim for service connection for PTSD on 
the basis that the Veteran submitted no evidence in support 
of his claim; the Veteran was notified of the RO's 
determination, did not appeal, and the decision became 
final.

3.	The Veteran filed another request to reopen the previously 
denied claim for service connection for PTSD in October 
2001 and, in a March 2002 rating decision, the RO reopened 
and then denied the claim on the basis that there was 
insufficient evidence of a verifiable stressor; the Veteran 
was notified of the RO's determination, did not appeal, and 
the decision became final.

4.	 On May 31, 2006, the Veteran filed a request to reopen the 
previously denied claim for service connection for PTSD 
and, upon review of additional probative evidence, the RO 
granted service connection and ultimately assigned an 
effective date of May 31, 2006.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2006, for 
the grant of service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.158, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

As to the appeal of the effective date assigned following the 
grant of service connection for PTSD, in cases, as here, where 
the claim arose in another context - namely, the Veteran trying 
to establish his entitlement to service connection, and this 
claim since has been granted, the claim as it arose in that 
initial context has been substantiated.  So additional VCAA 
notice is not required because the intended purpose of the notice 
has been served.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel similarly held that no additional VCAA 
notice is required in this circumstance, for a downstream issue.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board 
is bound by the General Counsel's opinion, as the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of 
issuing an additional VCAA notice letter in this situation 
concerning the downstream earlier-effective-date claims, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not resolved.  
And since the RO issued a SOC in June 2009 addressing the 
downstream effective-date claim, which included citation to the 
applicable statutes and regulations and a discussion of the 
reasons and bases for not assigning an effective date earlier 
than May 31, 2006, for the increased rating, no further notice is 
required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream effective-date claim has been accomplished, and 
therefore appellate review of this claim may proceed without 
prejudicing the Veteran.  Moreover, as will be explained, 
resolution of this claim ultimately turns on when he filed this 
claim, so an examination and opinion (even one in retrospect) are 
not needed to fairly decide this claim.  38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also 
Chotta v. Peake, 22 Vet. App. 80, 85 (2009).

II. Factual Background and Legal Analysis

In written and oral statements in support of his claim, the 
Veteran has argued that 1993, when he initially applied for 
service connection, is the more appropriate date for his award of 
service connection for PTSD.  During his June 2009 hearing, he 
maintained that the proper effective date should be the date of 
his completion of a PTSD program at a VA medical facility in 
Albuquerque as shown on his 1993 certificate of program 
completion (see hearing transcript at page 3).  

The record reflects that Veteran originally filed a claim for 
service connection for PTSD, on a VA Form 21-526, in October 
1993.  At that time, he checked no to having been hospitalized 
within the past three months, and wrote "none" in answer to a 
request to list physicians or hospitals where he was treated for 
the claimed disorder, nor did he identify any medical provider or 
other source of medical evidence in support of his claim.  In 
letters dated on October 13 and October 14, 1993, the RO 
requested that the Veteran identify that date(s) and location(s) 
of VA treatment and said that it would obtain the treatment 
records.  He did not respond to the RO's request.  The claim was 
denied in a January 1994 rating decision.  The Veteran was 
notified in writing of the denial, but did not appeal, and the 
decision became final.

The Veteran filed a request to reopen his previously denied claim 
for service connection for PTSD in May 2000, but submitted no 
evidence in support of his claim.  The claim was denied by the RO 
in a September 2000 rating decision and the Veteran was notified 
in writing of the denial, but did not appeal, and the decision 
became final.  

The Veteran filed another request to reopen his previously denied 
claim for service connection for PTSD in October 2001.  At this 
time, the Veteran advised the RO of his treatment for PTSD at VA 
medical facilities in Fort Meade and Albuquerque and those 
records were obtained.  In a March 2002 rating decision, the RO 
reopened the Veteran's claim, and then denied it on the merits on 
the basis that there was insufficient evidence of a verifiable 
stressor.  The Veteran was notified in writing of the denial, but 
did not appeal, and the decision became final.  

On May 31, 2006, the RO received the Veteran's request to reopen 
his previously denied claim for service connection for PTSD.  At 
this time, he submitted additional evidence to corroborate his 
alleged in-service stressful events.  Upon review of this 
additional evidence, the claim was reopened and granted by the RO 
in a June 2007 rating decision and, ultimately, an effective date 
of May 31, 2006 was assigned for the grant of service connection.

If the Veteran filed a claim for service connection for the 
disability at issue within one year of his separation from 
service, and the claim is granted, then he is entitled to an 
effective date retroactive to the day following his discharge 
from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Here, though, this is clearly not the case.  The Veteran, who 
served on active duty in the military from January 1966 to 
January 1968, did not file a claim for service connection for 
PTSD within one year of his discharge from service and has not 
alleged otherwise.  Thus, according to 38 U.S.C.A. § 5110(b)(1) 
and 38 C.F.R. § 3.400(b)(2)(i), the absolute earliest effective 
date that he may receive is the date that he eventually filed a 
claim - that was in October 1993.

But the governing statute and regulation also indicate that if, 
as here, a claim (once filed) is denied and not timely appealed, 
then the earliest possible effective date the Veteran can receive 
is when he files a petition to reopen the claim on the basis of 
new and material evidence.  The proper effective date for new and 
material evidence other than service treatment records received 
after a final disallowance is the date of receipt of the claim to 
reopen or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Further concerning this, the United States Court of Appeals for 
Veterans Claims (Court) has held that the rule of finality 
regarding an original claim implies that the date of that claim 
is not to be a factor in determining an effective date if the 
claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means 
a claim to reopen a previously and finally denied claim.  The 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  See Sears v. Principi, 16 Vet. 
App. 244, 248 (2002); see also Livesay v. Principi, 15 Vet. App. 
165, 172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the application 
which resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim").

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of May 31, 2006, is 
the earliest effective date assignable for service connection for 
PTSD, as a matter of law.  The date of receipt of the Veteran's 
original claim seeking service connection for this disorder was 
more than one year after his separation from service in 1968.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
reopened claim, or the date entitlement arose.

Here, the Veteran claimed service connection for PTSD in October 
1993, and his claim was denied by the RO in January 1994.  The 
Veteran was notified of the RO's action and did not appeal, and 
the decision became final.  He next sought to have the claim for 
service connection reopened, filing a request in May 2000 and his 
claim was denied by the RO in September 2000.  The Veteran was 
notified in writing of the RO's action and his appellate rights 
and did not appeal, and the decision became final.  He next 
sought to have the claim for service connection reopened, filing 
a request in October 2001 and his claim was denied by the RO in 
March 2002.  The Veteran was notified in writing of the RO's 
action and his appellate rights and did not appeal, and the 
decision became final.  He next sought to have the claim for 
service connection reopened, filing a claim for service 
connection for PTSD on May 31, 2006 and, after reviewing 
additional evidence, the RO granted service connection, 
ultimately effective from May 31, 2006, the date of receipt of 
the claim for PTSD.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998), to the effect that "a claim must be filed in order 
for any type of benefit to be paid."

Nor has the Veteran alleged clear and unmistakable error (CUE) in 
the initial January 1994 decision, certainly not with the 
required degree of specificity in his pleadings to constitute a 
valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 
9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In the absence of a successful collateral attack of that earlier 
January 1994 RO decision on the basis of CUE, there are no 
grounds for a free-standing earlier effective date claim 
concerning matters addressed in that earlier, final and binding, 
rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran has also not alleged CUE in either the September 2000 
or March 2002 rating decisions that denied his claim.  Id.

After the RO's March 2002 denial of the Veteran's petition to 
reopen a claim for service connection for PTSD, the Veteran did 
not file to reopen his claim for service connection until May 31, 
2006.  That is to say, during the intervening period between the 
initial denial of his claim in March 2002, and receipt of his 
petition to reopen this claim on May 31, 2006, there was no 
formal or informal claim for VA compensation benefits for his 
PTSD.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  The informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  VA is not required, however, to 
anticipate any potential claim for a particular benefit where no 
intention to raise it has been expressed.  Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).

Following receipt of the Veteran's May 31, 2006 petition to 
reopen his claim, service connection for PTSD was granted and a 
70 percent rating was assigned, and ultimately effectuated from 
May 31, 2006. 

During the course of this appeal, the Veteran has argued that the 
more appropriate effective date of his grant of service 
connection for PTSD is from 1993 when he received a certificate 
of completion of a PTSD program from a VA medical facility in 
Albuquerque.  However, a thorough review of the record reveals 
that, at the time he filed his initial claim for service 
connection in October 1993, the Veteran denied recent 
hospitalization and did not identify even one medical provider 
who treated him for his claimed PTSD.  Moreover, in an October 
13, 1993 letter sent to the Veteran's correct address of record, 
the RO advised him of the action taken on his claim, and 
specifically told him that "[i]f you have received treatment at 
a VA facility or at VA expense, furnish the dates and places of 
treatment.  We will then obtain the necessary reports of such 
treatment".  In an October 14, 1993 letter, the RO advised the 
Veteran of the "best types" of evidence to support his claim 
that included statements that show the dates of treatment and 
diagnoses of the claimed disorder.  The Veteran did not respond 
to the RO's letters.  The "duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  The Veteran cannot assume that the RO had knowledge of 
his 1993 VA treatment for PTSD, although he denied such treatment 
and failed to provide even one iota of information to assist the 
RO in obtaining these medical records.  In fact, it was not until 
October 2001, when he requested to reopen his claim for service 
connection, that the Veteran finally advised the RO of the 
existence of pertinent medical evidence at the VA hospital in 
Albuquerque and those records were obtained.  

An earlier effective date cannot be granted without a finding of 
CUE.  The Board notes that there has been no allegation of CUE in 
the January 1994, September 2000, or March 2002 rating decisions.

Although the Veteran now contends that service connection should 
be granted from 1993, when he filed an initial claim for service 
connection for PTSD, there was no objective medical evidence on 
file indicating that the Veteran's claim disability was incurred 
or aggravated in service.  Moreover, in January 1994, the RO 
denied the Veteran's claim for service connection for PTSD and, 
in September 2000 and March 2003, denied his requests to reopen 
the previously denied claims.  Thos actions are final, and it was 
the Veteran's May 2006 claim for service connection for PTSD that 
ultimately led to the June 2007 rating action, in which service 
connection was granted, and ultimately effectuated from May 31, 
2006.

In view of the foregoing, the Board concludes that there is no 
basis upon which to establish an effective date for service 
connection for PTSD any earlier than that which has been 
currently assigned, i.e., May 31, 2006.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against 
an effective date for service connection for PTSD, prior to May 
31, 2006.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application 
in the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER


An effective date earlier than May 31, 2006, for the grant of 
service connection for PTSD is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


